OPINION.
Opinion by
Chief Justice WRIGHT.
Appellant’s brief in this case is overdue. By letter dated November 5, 2012, we notified appellant the time for filing her brief had expired. We directed appellant to file her brief and an extension motion within ten days or the case would be dismissed. To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
*645Accordingly, we dismiss this appeal. See Tex.R.App. P. 88.8(1), 42.3(c).